F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                                DEC 21 1999
                                      TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                      Clerk


 HELEN COLEMAN GIGGER,

               Plaintiff-Appellant,

 v.                                                          No. 98-6424
                                                      (D. C. No. CV-97-802-T)
 DELTA SIGMA THETA, INC., GLORIA                    (Western District of Oklahoma)
 JOHNSON, BERTHA RODDEY, and
 MARCIA FUDGE,

               Defendants-Appellees.


                              ORDER AND JUDGMENT*



Before ANDERSON, McKAY, and HENRY, Circuit Judges.



       Helen Coleman Gigger appeals the district court’s grant of summary judgment

against her and in favor of the defendants Delta Sigma Theta, Inc., Gloria Johnson,

Bertha Roddey, and Marcia Fudge on her claims for defamation, invasion of privacy,

misrepresentation, negligence, and breach of fiduciary duty. She also appeals the district

court’s denial of her motion to remand the case to the District Court of Oklahoma County

       *
           This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
(where it was originally filed), and the district court’s denial of her motion to disqualify

opposing counsel.

          Upon review of the briefs, the record, and the contentions of counsel at oral

argument, we find no error in the district court’s rulings on these motions. The district

court’s rulings are thorough and well-reasoned, and we need not add to its analysis of the

issues.

          Accordingly, the judgment of the district court is AFFIRMED for substantially the

same reasons set forth its orders granting the defendants’ motion for summary judgment

and denying Ms. Gigger’s motion to remand and motion to disqualify opposing counsel.1



                                     Entered for the Court,



                                      Robert H. Henry
                                      Circuit Judge




          1
                 Copies of the orders are attached.

                                                2
Attachments not available electronically.